Citation Nr: 1709247	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and daughter



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to January 1946.  He died in May 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2010, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue on appeal was previously remanded by the Board in July 2010 and December 2011.  In a May 2014 decision, the Board denied the issue of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued an order granting a Joint Motion for Remand (JMR), vacating and remanding the claim for entitlement to service connection for the cause of the Veteran's death.  Pursuant to the June 2015 JMR, the Board remanded the claim in September 2015.  The case was again remanded in February 2016 and September 2016.  The case has been returned to the Board for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A certificate of death indicates that the Veteran died in May 2008.  The certificate of death lists the immediate cause of death as complications of blunt force head trauma due to a fall in a garage. A Coumadin prescription and unstable gait were listed as other conditions contributing to death.

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), psychogenic headaches (rated as 10 percent disabling), degenerative arthritis of the right and left knees (each rated as 10 percent disabling), and perforated right ear drum and shell fragment wound, left foot (each rated as noncompensable).

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not that a disability incurred in active service was the principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103 (a), the notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A July 2010 VA letter satisfied the duty to notify provisions with respect to service connection for the cause of the Veteran's death.  Although this notice was issued subsequent to the initial adjudication of the claim, the claim was subsequently readjudicated by a supplemental statement of the case.  Therefore, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied.  The claims file contains the Veteran's VA medical treatment records and private medical treatment records.  The Veteran's certificate of death is also of record.  The RO requested the Veteran's Social Security Administration (SSA) records, but received a negative response in November 2008.  A December 2008 Statement of the Case noted the negative response for SSA records.  A remand to obtain records is not required as additional efforts to request the records would be futile.  In a December 2011 remand, the Board noted that although the August 2010 VA examiner cited several VA treatment records from the Minnesota VA healthcare system, these records did not appear to be associated with the claims file.  The appellant's claim was subsequently remanded in order to request the outstanding records.  The claims file contains additional medical records along with a negative response from the Minnesota VA healthcare system, indicating that they did not possess either the February 2007 or March 2008 records.  The appellant was contacted in October 2012 and told that the records were unavailable.  She stated that she did not possess copies of the records.  A formal finding of unavailability was issued in November 2012 for the February 2007 and March 2008 medical records.  A remand is not required as VA made efforts to locate the identified records and any additional request to locate the records would be futile.  38 C.F.R. § 3.159(c)(2).

Concerning a VA medical opinion, in a cause of death claim, the provisions of 38 U.S.C.A. § 5103A(a) require that VA assist a claimant in obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a)(1); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

A VA medical opinion was first obtained in August 2010.  The examiner opined that it was "less likely as not" that the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death from blunt force trauma.  The rationale for the opinion was largely based on the absence of any falls reported in connection with the service-connected disabilities.  The examiner indicated that the most likely cause of a possible fall would be secondary to his lower extremity peripheral neuropathy that was believed to be age related or his early Parkinson's disease.  The June 2015 JMR, endorsed by a June 2015 Court order, found that the August 2010 medical opinion was inadequate because the VA examiner indicated that the service-connected disabilities did not likely cause his fall because he had no known history of falls due to any of the disabilities, but then concluded that the Veteran's nonservice-connected peripheral neuropathy was the most likely cause of his fall without noting any history of falls or any other rationale.  

In light of the JMR and Court order, the Board remanded the case in September 2015 to obtain a medical opinion as to whether it is "at least as likely as not" that any of the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death.  A VA medical opinion was obtained in September 2015.  The September 2015 VA examiner found the Veteran initially fell backwards, unimpeded and without lateral movement, striking his occiput on a cement floor and receiving a significant and violent injury fracturing the skull base, contusing the brain, and causing subdural and subarachnoid bleeding and at some point after, he regained enough strength to attempt to get back up, but again fell, this time it was forward, unimpeded, without lateral movement, and involving much less kinetic energy than the first fall.  The September 2015 VA examiner stated that the mechanism of injury that was consistent with the Veteran's first fall was that of sudden neurologic collapse/syncope and the service-connected disabilities were not associated with, causative in, or aggravating to sudden neurologic collapse/syncope.  In December 2015, the appellant's attorney raised issues concerning whether the Veteran's service-connected disabilities caused or contributed substantially or materially to his death from blunt force head trauma from his second fall as the September 2015 VA examiner noted that the second injury at a lower height was likely pivoting from his knees, i.e., he had rolled over and was attempting to get up and failing that, collapsed onto his face.  

In February 2016, the Board remanded the case to obtain a supplemental VA medical opinion as to whether it was "at least as likely as not" that any of the Veteran's service-connected disabilities caused or contributed substantially or materially to his death from blunt force head trauma from his second fall.  The VA examiner was also asked to address whether the Veteran's syncopal episode leading to his fall was part and parcel of his service-connected psychogenic headaches and whether it was "at least as likely as not" that the Veteran had Parkinson's disease which onset during, or as a result of, active military service, to include as due to a March 1945 in-service head injury and, if so, did such cause or contribute substantially or materially to his death.

Pursuant to the Board's February 2016 remand, the claims file was returned to the VA examiner who provided the September 2015 medical opinion.  The February 2016 VA medical opinion addressed what likely occurred on the day of the Veteran's fall in May 2008, and concluded that both his initial backwards fall and second forward fall onto his face were most likely the result of sudden neurological events/syncopes, which were less likely than not related to any of his service-connected disabilities.  

In July 2016 correspondence, the appellant's attorney contended that the February 2016 VA examiner's opinion was inadequate.  The attorney indicated that the VA examiner's medical opinion that the two falls resulting in the Veteran's head trauma and skull injuries were the result of syncopal episodes relied heavily upon the premise that the Veteran fell unimpeded both times, with the examiner noting a lack of injuries to other parts of the body, which he explained would be expected had the Veteran made an attempt to break his fall.  The attorney then indicated that the VA examiner speculated that a third collapse, occurring when the appellant was trying to assist the Veteran in getting up from the floor, was "likely when he scratched his hand and knee."  The attorney noted that in addition to the May 2008 Ambulance Patient Care report documenting scratches on the Veteran's hand and shin, the injury description noted that the Veteran had soft tissue swelling and bruising on his left knee and both hands.  The attorney stated that examiner could not possibly know at which point (during the first, second or third fall) as to when the Veteran injured his hands and knee.  The attorney indicated that the premise that the Veteran's falls were caused by syncopal episodes was speculative at best because the fall was "unwitnessed" and the May 2008 emergency room treatment record only indicated that it was a possible syncopal episode.  The attorney also remarked that the February 2016 medical opinion was inadequate because the examiner did not explain why the psychogenic headaches did not contribute to his death, to include any associated dizziness or blurred vision.  

The Board's September 2016 remand requested that the claims file be returned to the VA examiner who provided the September 2015 and February 2016 VA medical opinions for an addendum opinion as to whether the Veteran's second fall, following an initial fall backwards from standing resulting in him hitting the base of his skull, caused or contributed substantially or materially to his death and, if so, whether it is at least as likely as not that any of the Veteran's service-connected disabilities, including psychogenic headaches, bilateral knee arthritis, perforated right ear drum, bilateral hearing loss, tinnitus, and/or left great toe shell fragment wound, caused or resulted in his second fall.  The examiner was asked to comment upon the evidence from the ambulance and hospital immediately following the Veteran's fall in May 2008 documenting his injuries.  A VA medical opinion was provided in December 2016 by the same examiner who provided the September 2015 and February 2016 medical opinions.  The VA examiner referenced and incorporated much of the February 2016 medical opinion and again opined that it was "much less likely than not" that the Veteran's second fall was caused by, resulted from, or aggravated by any of the Veteran's service-connected disabilities.  

First, the Board notes that the same VA examiner provided the medical opinions in September 2015, February 2016 and December 2016.  To this extent, the Board reviewed all of the opinions and notes that much of the September 2015 opinion is reiterated by the February 2016 and December 2016 opinions.  The examiner elaborated on his initial September 2015 opinion in the February 2016 and December 2016 opinions as requested by the Board remands.  While the Board's remands in February 2016 and September 2016 only asked the Veteran to address the second fall, the VA examiner addressed the first two falls in finding that the service-connected disabilities did not cause or contribute to the syncopal episode that caused the first two falls.  The Board finds that the September 2015, February 2016, and December 2016 VA opinions, cumulatively, substantially comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As specifically requested by the Board's February 2016 and September 2016 remands, the February 2016 and December 2016 VA opinions addressed the Veteran's second fall, his non-service-connected Parkinson's disease, non-service-connected peripheral neuropathy, and whether his service-connected disabilities, to specifically include his headaches, caused or contributed to his death.  The opinions provided extensive detail and explanation as to the mechanics of the Veteran's falls, resulting in injuries to his head and skull, and why the service-connected disabilities did not contribute to or cause his death.  While the Board recognizes the attorney's arguments regarding the alleged inadequacies of the VA examiner's opinions, the Board finds that the December 2016 VA examiner addressed the arguments made by the appellant's attorney in the July 2016 correspondence and continued to reiterate the negative opinion.  Again, the Board points out the lengthy discussion in the February 2016 opinion as to why the examiner opined that the falls were due to syncope.  The attorney alleged that the February 2016 VA opinion was not adequate because the VA examiner supported the opinion by noting that the Veteran fell unimpeded and did not brace for his fall, did not have broken skin, but did not address the scratches on the Veteran's hand and shin and indication that he had soft tissue swelling and bruising on his left knee and both hands.  However, the Board finds that the December 2016 VA examiner explained the conclusion as noted in the prior VA opinions by reiterating that the Veteran would not have suffered the first two falls resulting in injuries to his head and skull had he braced for his first two falls.  The December 2016 VA examiner referenced the prior VA opinion, which noted that the Veteran had fallen a third time in the presence of his wife and he became unconscious and fell to the floor in her presence, indicating that this could have been when the scratches and soft tissue swelling occurred.  The Board finds that the December 2016 VA examiner's discussion is adequate and the examiner reinforced the opinion provided in the February 2016 opinion regarding that the Veteran did not brace his first or second fall because if he had, he would not have suffered the resulting injuries to his head.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294-95 (2012) (requiring that a medical report be read as a whole).  Thus, the Board finds that the opinions provided in February 2016 and December 2016 are adequate and substantially comply with the Board's February 2016 and September 2016 remands.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board notes that the VA opinions did not specifically note whether the service-connected disabilities aided or lent assistance to the production of death.  
Contributory cause of death is defined as whether the service-connected disability contributed "substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection."  38 C.F.R. § 3.312(c)(1).  The February 2016 and December 2016 VA opinions emphasized that the Veteran's first two falls, which caused his death, were not caused or contributed to or aggravated by any of his service-connected disabilities and that the Veteran's non-service-connected peripheral neuropathy and non-service-connected Parkinson's disease were not related to the syncope which caused his first two falls.  Therefore, while not specifically mentioned by the VA examiner, the Board finds that the VA opinions address whether there was any causal connection between between the Veteran's death and his service-connected disabilities and his non-service-connected peripheral neuropathy and non-service-connected Parkinson's disease.  Therefore, no further opinion is required.  In addition, the Veteran is not service connected for a disability involving a vital organ, so it is not necessary that the VA examiner comment as to whether the debilitating effects of service-connected disabilities, either alone or in combination, made the Veteran materially less capable of resisting the effects of the fatal disease or that the service-connected disabilities had material influence in accelerating death.  38 C.F.R. § 3.312(c)(3); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Thus, the Board finds that VA's duty to assist in providing an adequate VA examination and opinion has been met.  

Other considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case identified the issue on appeal and addressed any relevant evidence.  Neither the appellant nor her attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Legal Criteria and Analysis

Compensation may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  A veteran "dies of a service-connected disability" if the disability was the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2016).  The principal cause of death is when a "disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b).  A contributory cause of death "contributed substantially or materially" to the death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Board must analyze the credibility and probative value of evidence, account
for evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The appellant contends that the cause of the Veteran's death is related to his service-connected bilateral knee arthritis.  Specifically, the appellant asserted that the Veteran's arthritis made his gait unsteady which caused him to fall, resulting in the blunt force head trauma that was the ultimate cause of death.  The appellant also indicated that the Veteran's service-connected shell fragment wound, left foot, may have also contributed to his unsteady gait.  The appellant's attorney asserted that the Veteran's psychogenic headaches may have caused dizziness and blurred vision, leading to the Veteran's fall, which caused his death.  In addition, the attorney indicated that the Veteran's non-service-connected Parkinson's disease and peripheral neuropathy, which should be found to be service-related, caused and/or contributed to the Veteran's death.  

The Veteran died in May 2008.  The certificate of death reported the immediate cause of death as complications of blunt force head trauma due to a fall in the garage.  Other significant conditions contributing to death but not resulting in the underlying cause were identified as a Coumadin prescription and an unsteady gait.

At the time of the Veteran's death, service connection was in effect for bilateral hearing loss (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), psychogenic headaches (rated as 10 percent disabling), degenerative arthritis of the knees (each rated as 10 percent disabling), and perforated right ear drum and shell fragment wound, left foot (each rated as noncompensable).

In support of her claim, the appellant submitted numerous lay statements, asserting that it is her firm belief that the Veteran's death is directly attributable to his service-connected disabilities, to specifically include his knee arthritis, which she claims resulted in an unsteady gait and the resulting fall.  The appellant and her daughter also testified at the April 2010 hearing before the undersigned VLJ.  At the hearing, the appellant stated that the Veteran had difficulty getting out of a seated position and that his knees had gotten progressively worse with time.  She believed that the Veteran's knees and not his other non-service connected disabilities were the direct cause of his unsteady gait.  She testified to observing instability in the Veteran's knees and that they would give out, however, she had not observed any falls.  She was also unaware that the Veteran had demonstrated symptoms of Parkinson's disease and denied that the Veteran experienced residual symptoms following his stroke.  The Veteran's daughter also testified that he had an unsteady gait due to his knees.  She reiterated that the Veteran had difficulty getting out of a seated position and stated that she had observed him fall while walking.

The evidence in this case includes VA and private treatment reports.  A March 1981 report reflects that the Veteran was prescribed Coumadin after he experienced a transient ischemic attack (TSA).  While receiving private treatment in June 2006 the Veteran reported weakness in his extremities and numbness of the lower extremities.  Physical evaluation at that time revealed full range of motion of all extremities.  An October 2006 private treatment report reflects that the Veteran was diagnosed with peripheral neuropathy.

A VA examination was provided to the Veteran in October 2006 to assess the nature and etiology of his knee disability.  The Veteran reported occasional knee pain but did not wear braces.  He reported difficulty on stairs and a right leg limp secondary to his right hip replacement.  Physical examination revealed active flexion to 130 degrees and full range of motion with passive flexion, in both knees.  No instability was observed in either knee.

Absent from the claims file, but cited and summarized by the August 2010 VA medical examiner (as well as the November 2008 examiner) is a March 2008 neurological evaluation.  The summary contained in the August 2010 opinion report reflects that, on examination in March 2008, the Veteran had persistent problems with tremors in the upper extremities.  The Veteran described sensory loss in the plantar aspect of each foot.  His gait was Parkinsonian with shuffling stride, en bloc turns, retro-propulsion, and festination (involuntary tottering walk).  Romberg's sign was positive.  The March 2008 examiner encouraged use of his cane as the Veteran was at significant risk for falling.  In addition to his Parkinson's disease, the examiner opined that the Veteran was likely experiencing some sensory loss in his distal lower extremities as a result of likely age-related polyneuropathy which could contribute to his difficulty with balance.

VA medical treatment records also include diagnoses of Parkinson's disease and psychogenic headaches.  

Medical reports dated in May 2008 reflect that the Veteran was alone in his garage when he apparently experienced a near syncopal episode and fell backwards, striking his head.  The reports from this time indicate that the Veteran fractured the occipital portion of his skull.  The reports reflect that the fall was unwitnessed and that his wife found him in the garage lying face down.  It is not entirely clear whether the fall occurred at ground level or while the Veteran was on a ladder.  Emergency room notes indicate that it was a ground level fall; however, the ambulance report suggests that the Veteran may have been on a ladder at the time.

In August 2010, a VA medical opinion was obtained.  With regard to the cause of the Veteran's death, the examiner opined that it was less likely as not that the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death from blunt force trauma.  The examiner stated that bilateral hearing loss and tinnitus would not cause loss of balance.  He noted that the Veteran reported dizziness related to his headaches but that no falls had been reported because of dizziness.  He also cited the October 2006 VA examination report which reflects that the Veteran stated that his left foot pain caused him to be thrown off balance on occasion; however, the Veteran did not report any associated falls.  With regard to the knee disability, the examiner stated that arthritis caused the Veteran to limp but that a limp was not considered an unstable gait.  He noted that there were no reports of falls due to the Veteran's knees in his medical history.  The examiner also cited the October 2006 VA examination report which reflected no instability in the Veteran's knees.  It was the examiner's opinion that if the Veteran were walking at the time of the fall it would be expected that he would fall forward and not backwards as was speculated in the March 2008 emergency room notations (which reflect that the Veteran had a near syncope episode and may have fallen backwards).  He concluded that the most likely cause of a possible fall would be secondary to his lower extremity peripheral neuropathy that was believed to be age related or to his early Parkinson's as outlined in the neurologic evaluation done in March 2008.

Concerning the August 2010 medical opinion, a June 2015 JMR, endorsed by a June 2015 Court order, determined that the opinion was inadequate.  The parties found fault in the August 2010 VA examiner's conclusion that the Veteran's service-connected disabilities were not likely to be implicated in causing his fall because the Veteran had no known history of falls due to any of these conditions, but then concluded that the Veteran's non-service-connected peripheral neuropathy was the most likely cause of the Veteran's fall without demonstrating that the Veteran had ever fallen due to his peripheral neuropathy.  Further, the parties noted that there was no other rationale for concluding that peripheral neuropathy was the most likely cause of the Veteran's fall.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the August 2010 medical opinion is entitled to little probative value.

In September 2015, a new VA opinion was obtained.  The examiner opined that the Veteran's death by blunt force trauma to the head from a fall was less likely than not contributed to substantially or materially by the Veteran's service-connected disabilities.  The examiner stated that the evidence indicated that the Veteran fell twice and referred to the radiologist's CT read, and that one fall resulted in a direct blow to the occiput, which was sufficiently violent enough to fracture through the base of the skull to the foramen magnum.  There was a second, much smaller fracture of the skull, just to the left of the frontal sinus.  This was a second fracture that involved less energy than that delivered to the occiput.  The examiner stated that the most likely scenario was that the first injury was incurred when the Veteran fell from a standing position.  The second injury, the fracture to the forehead left of the frontal sinus occurred when the Veteran's head hit a second time, but falling from less height than the Veteran's full standing height, which strongly suggests the veteran was attempting to recover from the first fall, and as he was getting up, he fell face first back to the cement floor.  The examiner noted that the Veteran's skin was not broken anywhere he landed and did not injure any other part of his body, again, a strong indication that he fell from a standing position just pitching backward, pivoting at his feet, to hit his occiput; the second injury at a lower height was likely pivoting from his knees, i.e., he had rolled over was attempting to get up and failing that, he collapsed onto his face.  The Veteran made no attempt to protect his head by holding it up, which would have resulted in his hitting his chin or nose first.  He led with his head with each fall, no protection at all.  Usually when someone has tripped or stumbled or a lower extremity has given out and the person is now falling, that person throws out one or both arms, maybe a shoulder, a leg, their butt even, in order to break the fall and lessen the damage.  This strongly indicated that the Veteran suffered a sudden neurological event, a syncope, which precipitated at least the first fall.  The Veteran never made it back to his feet before the second fall.  Syncope, especially in the elderly had many causes.  Neurogenic/vasovagal or neurocardiogenic syncope was the most common, accounting for 25 to 65 percent of cases.  Cardiac causes were also common and include arrhythmias, ischemia, structural or valvular abnormalities, cardiac tamponade.  Other causes are hemorrhage, pulmonary embolism, subarachnoid hemorrhage, carotid sinus hypersensitivity, transient ischemic attack and stroke.  Stumbling and falling because one or both knees gave out while either standing or walking leads to different injury patterns than the patterns the Veteran ended up with.  If one knee goes out, either while standing or walking, the person falls to that side and will likely throw out the ipsilateral upper extremity to help break the fall.  If they fall all the way to their head, they will hit the side of their head.  If both knees go out simultaneously while walking, the person's momentum carries them forward, and they usually land on the genuflecting knee(s), injuring the knees primarily, then usually throw out both of their hands and end up landing on "all fours" and tipping over from that very low height.  If both knees go out simultaneously while standing, the person will land on their buttocks, or just as often the person drops straight down, and the collapsing legs under the person impede each other and the fall is directed to one side or the either, then an arm will shoot out to help break the fall.  A similar analysis was applicable to each of the other service connected conditions and peripheral neuropathy, and none of these conditions will render a mechanism of injury consistent with the evidence.  In conclusion, the medical record of evidence indicates the Veteran initially fell backwards, unimpeded and without lateral movement, striking his occiput on a cement floor and receiving a significant and violent injury fracturing the skull base, contusing the brain, and causing subdural and subarachnoid bleeding.  At some point after, he regained enough strength to attempt to get back up, but again fell, this time it was forward and was unimpeded and without lateral movement, and involving much less kinetic energy than the first fall.  The wife is noted to have indicated she found the veteran in this face-down position.  Again, he had recovered enough such that the wife began trying to get him up from the floor when he collapsed a third time, and this is likely when he scratched his hand and knee; the wife partially supporting him, lessening the impact of the collapse.  The mechanism of injury that is consistent with the Veteran's first fall is that of sudden neurologic collapse/syncope.  Bilateral knee arthritis, bilateral hearing loss, tinnitus, psychogenic headaches, perforated right ear drum, and left foot shell fragment wound are not associated with, causative in, or aggravating to sudden neurologic collapse/syncope. 

In February 2016, the VA examiner who provided the September 2015 VA medical opinion provided an additional VA medical opinion.  The examiner opined that the Veteran's death by blunt force trauma to the head from a fall is less likely than not contributed to substantially or materially by the Veteran's service-connected disabilities or from Parkinsonism or Parkinson's disease, or peripheral polyneuropathy.  The examiner reiterated much of a prior September 2015 opinion, noting the mechanics of the Veteran's falls, which indicated the first involving a direct blow to the occiput, which was sufficiently violent enough to fracture through the base of the skull to the foramen magnum, and a second, much smaller fracture of the skull, just to the left of the frontal sinus.  The examiner again explained that the second injury, the fracture to the forehead left of the frontal sinus occurred when the Veteran's head hit a second time, but falling from less height than the Veteran's full standing height.  The examiner stated that this strongly suggested the Veteran was attempting to recover from the first fall, and as he was getting up, he fell face first back to the cement floor.  The examiner then reiterated that the Veteran's skin was not broken and this was strong evidence that the Veteran had a straight drop to the cement, both times.  He again noted that the Veteran did not injure any other part of his body, which was a strong indication that he fell from a standing position just pitching backward, pivoting at his feet, to hit his occiput; the second injury at a lower height was likely pivoting from his knees, i.e., he had rolled over and was attempting to get up and failing that, he collapsed onto his face.  The examiner again noted that the Veteran made no attempt to protect his head by holding it up, which would have resulted in his hitting his chin or nose first and led with his head with each fall.  The examiner again cited to what was already mentioned by the earlier opinion-that the Veteran made no attempt to break his fall and that usually when one trips or stumbles, a person throws out one or both arms, a leg, and their butt even, in order to break the fall, which was not done by this Veteran.   Twice the veteran failed to make any attempt to protect himself.  This strongly indicates that the veteran suffered a sudden neurological event, a syncope, which precipitated the falls.  The second fall was just as likely precipitated by the causative syncopal event that caused the first fall, or the syncope came from the new, acute neurologic injury received in the first fall.  The examiner then reiterated the many causes of syncope in the elderly as noted by the September 2015 opinion.   The medical record of evidence indicates the Veteran initially fell backwards, unimpeded and without lateral movement due to syncope, striking his occiput on a cement floor and receiving a significant and violent injury fracturing the skull base, contusing the brain, and causing subdural and subarachnoid bleeding. At some point after, he regained sufficient level consciousness and enough strength to attempt to get back up, but again fell, this time it was forward and was unimpeded and without lateral movement due to syncope, and involving much less kinetic energy than the first fall.  The wife is noted to have indicated she found the veteran in this face-down position.  Again, he had recovered enough such that the wife began trying to get him up from the floor when he collapsed a third time, and this is likely when he scratched his hand and knee; the wife partially supporting him, lessening the impact of the collapse.  The mechanism of injury that is consistent with the Veteran's first fall is that of sudden neurologic collapse/syncope, with the most likely causes as listed above; and given the medical evidence of record, the most likely cause was cardiovascular in origin.  The mechanism of injury that is consistent with the Veteran's second fall is the same as that of the first fall, sudden neurologic collapse/syncope; but it is just as likely the second fall was precipitated by neurologic injury received from the first fall.  Bilateral knee arthritis, bilateral hearing loss, tinnitus, psychogenic headaches, perforated right ear drum, left foot shell fragment wound, Parkinsonism or Parkinson's disease, and/or partial or complete peripheral polyneuropathy are not associated with, causative in, or aggravating to sudden neurologic collapse/syncope.  The Veteran was noted to have had psychogenic headaches stemming from 1945, and was service connected for them.  However, over the next 60+ years, the Veteran never once recorded or complained that he had suffered a syncopal event in conjunction with his psychogenic headaches.  Syncopal episodes were not "part and parcel" of the Veteran's service-connected psychogenic headaches.   Whether the Veteran developed Parkinsonism or Parkinson's disease, and whether or not the Parkinsonism or Parkinson's disease is service connected secondary to an in-service event, was not relevant to the question in the instant case.  The examiner stated that syncope was not proximately due to, the result of, or aggravated beyond its natural progression by Parkinsonism and/or Parkinson's disease and there was no medical knowledge and/or study to support such a contention.  For the sake of completeness, a review of the Veteran's service medical treatment records indicated that he was diagnosed with concussion injury to his right ear resulting in a perforation of the TM from an artillery round explosion.  He was hospitalized two days after the injury for observation of the right ear injury, not for concussion of the brain, nor was any other head injury found during this observation period.  Though the Veteran was noted to state that he was dazed after the blast, this blast occurred as part of a practice exercise, it did not occur in the heat of battle and obscured by the fog of war.  The examiner stated that if the Veteran had had any lasting daze due to the blast he would have been seen in Regimental Aid much sooner, there being no reason to delay such an exam.  At the most, the medical record of evidence only supports the diagnosis of mild traumatic brain injury and its only residual being psychogenic headache.  Likewise, the Veteran's peripheral neuropathy with some sensory loss in his distal lower extremities whether service connected or not, was not relevant to the question in the instant case.  The examiner stated that syncope was not proximately due to, the result of, or aggravated beyond its natural progression by sensory loss due to peripheral polyneuropathy.  There was no medical knowledge and/or study to support such a contention.

In September 2016, the Board remanded the Veteran's case to obtain an additional VA opinion from the VA examiner who provided the September 2015 and February 2016 VA medical opinions to address whether the Veteran's second fall caused or contributed substantially or materially to his death and, if so, whether it was "at least as likely as not" that any of the Veteran's service-connected disabilities caused or resulted in his second fall.  The examiner was asked to discuss the documented injuries of scratches to the hand and shin.  

In December 2016, the VA examiner who provided the September 2015 and February 2016 VA medical opinions provided an additional VA medical opinion.  The VA examiner opined that it was "less likely than not" that the second fall caused or contributed substantially or materially to the Veteran's death.  The examiner opined that the blow to the occiput was sufficient, in light of the Veteran's medical history of CVA, CAD with MI, HTN, severe COPD, and on Coumadin, to ultimately have been fatal.  This opinion is based on the Veteran's medical evidence of record, general and specific medical knowledge, and this examiner's over thirty years experience in the practice of emergency medicine and trauma, including extensive neurological acute trauma care in a Level 1 trauma facility.  However, for the purposes of completeness, and assuming, in arguendo, that the second fall did cause or contribute substantially and/or materially to the Veteran's death; it still remains much less likely than not (less than 50% probability) that the second fall was caused by, resulted from, or aggravated by any of the Veteran's service-connected disabilities.  As noted and explained in the rationale accompanying the Medical Opinion February 2016, the Veteran sustained two blows to the head that were higher energy, the blow to the occiput being the greater injury than the blow to the left forehead.  The examiner noted that the medical evidence was clear concerning these two head injuries, the facts were indisputable, whether the falls were witnessed or not.  As reasoned in the February 2016 opinion, the mechanism to account for these two blows to the head is because the Veteran suddenly and
unsustainably lost consciousness, a syncopal event.  The cause for the syncope, most likely cardiovascular collapse, was also explained, given the Veteran's long medical history of hypertension, volatile for much of the time, hyperlipidemia, coronary artery disease and myocardial infarct, severe chronic obstructive lung disease, and cerebrovascular disease with resultant stroke.  Why the Veteran's service-connected disabilities were not a cause of, nor resulted in or contributed in any way to the Veteran's death were also explained by the February 2016 opinion.  The examiner stated that the attorney alleged:  1) the examiner's premise that the Veteran's falls were caused by syncopal episodes is speculative because: a) the fall was unwitnessed and the possible etiology of the fall is mere speculation; b) ER records only indicate that it was a possible syncopal episode; and c) the primary basis for reaching a conclusion that the veteran suffered a syncopal episode is that the Veteran "failed to make any attempt to protect himself" when he fell, the examiner found that the veteran fell in both directions "unimpeded."  The appellant's attorney continues, noting that: 2) the evidence shows that the Veteran injured his hands and left knee, citing scratches on the hands, bruising and swelling on left knee and hands, and argues that these scratches, bruises and swelling could suggest that the veteran "may well have tried to brace himself for a fall after tripping or a lower extremity giving way."  The appellant's attorney argued that: 3) the examiner's rationale is insufficient because it did not discuss why the veteran's psychogenic headaches did not contribute to his death; arguing that just because the
Veteran had never had a prior syncopal event (much less one associated with a
psychogenic headache), does not preclude some possibility the veteran might
have finally had a syncopal event because of psychogenic headache, "though he
had not had one in the past."  The appellant's attorney further argued that: 4) it is not clear whether the Veteran's falls were due to syncopal episodes or some other factor; for example: falls due to dizziness/blurred vision associated with his service-connected headaches; noting that at an "October 2005 VA examination for headaches, the Veteran reported experiencing headaches once a week, which
caused blurred vision and intermittent dizziness and tremors."  The appellant's attorney argued that the examiner did not explain how he was able to conclude that the Veteran fell as a result of syncopal episodes as opposed to dizziness and/or blurred vision.  The appellant's attorney notes that: 5) a H&P from May 5, 2008, states the Veteran may have fallen from a near syncopal episode, and the appellant's attorney argues that the "line between a 'near syncopal episode' i.e., where an individual almost loses consciousness, and dizziness and blurred vision is
not well defined."  It was further stated that the examiner failed to analyze whether the Veteran's falls "could otherwise secondary to his headaches, which, notably, are associated with dizziness and blurred vision."  The appellant's attorney then argues: 6) there is sufficient evidence to grant appellant's claim: the Veteran's "service-connected headaches, toe disability[,] knee arthritis, and/or tinnitus could have caused him to fall by making him dizzy or unsteady on his feet."  Lastly, the appellant's attorney argues: 7) "the evidence of record contradicts the February 2016 examiner's conclusion that the Veteran must have fallen due to syncope because he did not break his fall."  

The December 2016 VA examiner addressed the aforementioned arguments.  Concerning the first argument that the February 2016 medical opinion was speculative because the falls were unwitnessed and the ER records only indicated it was "possible" syncope, the examiner noted that the two devastating direct blows to the Veteran's head, the greater blow to the occiput and lesser blow to the forehead are incontrovertible facts.  The examiner stated that these blows to the head did not have to be witnessed to be able to ascertain a mechanism of injury.  The rationale provided in February 2016 laid out the mechanism of injury and why other mechanisms caused by or related to the Veteran's service-connected disabilities do not fit the facts of this case.  To reiterate, the examiner stated that in order to get the two blows to the head, it is as if he suddenly lost his capacity to stand upright and fell in such a fashion that he could do nothing to interfere with either of his two falls causing the occiput and forehead injuries.  In order to achieve these two conditions: sudden incapacitating weakness and inability to help oneself; only occurs in syncope.  There was no medical knowledge, study, or experience whereby one of the Veteran's service-connected disabilities can cause or result in this type of mechanism of injury.  Concerning the argument that the Veteran may well have tried to brace himself for a fall after tripping or a lower extremity giving way, the examiner stated that if the Veteran remained sufficiently conscious enough to protect or brace himself, then he would not have suffered either of the two devastating blows to his head.  Since he did suffer these injuries, then he could not have been sufficiently conscious to interfere with and diminish the force of the impacts.  Concerning the argument that the February 2016 rationale was insufficient because it did not discuss why the Veteran's psychogenic headaches did not contribute to the Veteran's death, implying that the Veteran just may well have had a syncopal event caused by a psychogenic headache.  The examiner stated that this was not possible because the definition of a psychogenic headache is one of exclusion; if all other plausible causes of headache have been excluded, then it diagnosed as psychogenic.  These headaches are often triggered by or associated with stress, emotion, hence the name.  If a headache is associated with syncope, it is not a psychogenic headache, and by definition and usage, a psychogenic headache does not cause syncope.  The examiner stated that it was not discussed directly, because it cannot be linked.  Concerning the question as to blurred vision and/or dizziness occurring with psychogenic headache were not addressed by the February 2016 opinion, the VA examiner stated that in reviewing the medical evidence, the Veteran repeatedly stated that he did not have dizziness with his headaches.  The VA examiner stated that the October 2005 VA examination report only noted that the Veteran reported that his headaches were associated with blurred vision and that  and reported some intermittent association with neck pain, dizziness and tremors, but that the examination did not link the Veteran's headaches to dizziness.  The Veteran consistently denied over the years that he had dizziness associated with his headaches, which he described in the 2005 examination as frontal at times and at sides at times and to back at times in terms of location, achy in nature.  The examiner noted that the Veteran also reported tinnitus and deficits of smell and intermittent memory problems during the examination, but that the Veteran was merely recorded by that examiner as also reporting other conditions, not relating them to his headaches.  The medical evidence of record also indicated that the blurring vision was found to be due to dry eyes.  The examiner again emphasized the definition of psychogenic headache and that it is a diagnosis of exclusion.  If someone is having a headache and is also experiencing dizziness and/or blurred vision because of that headache, then that headache is not psychogenic in origin; and, in the instant case, would not be associated with the Veteran's service-connected psychogenic headaches.  Concerning the argument that the Veteran may have fallen from a near syncopal event because: the "line between a 'near syncopal episode' i.e., where an individual almost loses consciousness, and dizziness and blurred vision is not well defined."  The examiner explained that syncope is sudden loss of consciousness; near syncope is a moderately severe depression in a person's level of consciousness, ie. very near actual syncope, and not to be confused with acute delirium and related expressions of altered consciousness.  Dizziness and/or blurred vision, in and of themselves, do not represent altered consciousness, especially if the person suffering from dizziness or blurred vision is able to consciously relate what they are experiencing.  This would not even be close to near syncope.  The causes of near syncope are the same as for syncope; being secondary to an inadequate flow of blood to the brain.  However, for the stated reasons given above, the Veteran consistently denied having dizziness associated with his headaches (regardless of headache type).  His blurred vision was found to be due to a dry eye condition.  And neither dizziness nor blurred vision is associated with psychogenic headaches.  Concerning the argument that the Veteran's service-connected headaches, toe disability, knee arthritis, and/or tinnitus could have caused him to fall by making him dizzy or unsteady on his feet, the examiner reiterated that the Veteran suffered a sudden loss of blood flow to the brain, syncope, that resulted in his falls with severe impact of his head on the floor.  The examiner stated that "None of the Veteran's service-connected disabilities can cause, result in, aggravate, or contribute substantially or materially to a sudden loss of blood flow to the Veteran's brain, i.e., syncope."  Finally, the appellant's attorney argued that the evidence contradicted the February 2016 VA examiner's conclusion that the Veteran must have fallen due to syncope because he did not break his fall.  The examiner noted that the Board raised an issue concerning scratches on the hand and shin, and/or other injuries resulting from later falls and requested an explanation how this was determined.  The examiner stated that the fall landing on the occiput was the greater of the two blows to the head, thus, more likely than not occurred prior to the second fall with a blow to the left front of the head, a fall from a lesser height.  This was because the Veteran was found face down by the wife, if the greater fall onto the occiput had happened second, the Veteran would have been found on his back.  The medical evidence of record shows that the wife stated she tried to help the veteran up but stated that he became unconscious and fell to the floor in her presence; thus, at least a third fall.  The wife was also noted as giving the history that over the next half hour after finding the veteran, she was able to eventually get him into the house and in the bathroom to clean him up.  He had been incontinent of stool, which is a common occurrence as a result of syncope.

First, the Board notes that the certificate of death lists the immediate cause of death as complications of blunt force head trauma due to a fall in the garage.  It has been contended that service-connected disabilities and/or his non-service-connected peripheral neuropathy and/or non-service-connected Parkinson's disease caused or contributed to the Veteran's fall, in turn causing the Veteran's death.    

In consideration of all of the evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death.  The most probative evidence does not show that the Veteran's service-connected disabilities caused or contributed to his death.  In this respect, the Board assigns the most probative value to the February 2016 and December 2016 opinions provided by the same VA examiner as to whether the Veteran's service-connected disabilities caused his death.  In making this determination, the Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may also favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  While the Board may assess the credibility and weight given to medical evidence, the Board is not free to substitute its own judgment for such as a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The VA opinions, taken together, and incorporating much of the September 2015 VA opinion regarding the mechanics of the Veteran's falls, specifically addressed the circumstances of the Veteran's first two falls, noting that the Veteran would not have suffered such head injuries had he been bracing for a fall, and determined that the syncope, which caused the falls, was not caused or contributed to by the Veteran's service-connected disabilities or his non-service-connected Parkinson's disease or peripheral neuropathy.  The VA examiner cited to the medical treatment records reviewed, relevant medical treatise evidence, his thirty plus years of experience in the practice of emergency medicine and trauma, including extensive neurological acute trauma care in a Level 1 trauma facility, and explained the mechanics of the fall including kinetic energy which would have been necessary to cause such fractures to the Veteran's skull.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In addition, the Board finds that the September 2015 VA opinion, concerning the description of the way a person would fall had his lower extremities given out, to be highly probative.  Specifically, the September 2015 opinion explained that if a knee goes out, a person falls to that side and will likely throw out an upper extremity to help break the fall and if they fall all the way to their head, they will hit the side of their head.  In addition, if both knees go out simultaneously while walking, the person's momentum carries them forward, and they usually land on the genuflecting knee(s), injuring the knees primarily, they usually throw out both of their hands and end up landing on "all fours" and tipping over from that very low height.  If both knees go out simultaneously while standing, the person will land on their buttocks, or just as often the person drops straight down, and the collapsing legs under the person impede each other and the fall is directed to one side or the either, then an arm will shoot out to help break the fall.  A similar analysis was applied to each of the other service connected conditions and none would render a mechanism of injury consistent with the evidence.  In addition, the February 2016 VA medical opinion reiterated that, despite the attorney's allegation that the Veteran's cause of death was related to a "near syncopal event" according to the medical records surrounding the Veteran's death, the mechanism to account for the Veteran's two injuries to the head was because the Veteran suddenly and unsustainably lost consciousness, a syncopal event and that the cause for the syncope was most likely cardiovascular collapse, which was also explained given the Veteran's long medical history of hypertension, volatile for much of the time, hyperlipidemia, coronary artery disease and myocardial infarct, severe chronic obstructive lung disease, and cerebrovascular disease with resultant stroke.  Accordingly, the Board finds that the most probative evidence does not support that the Veteran's service-connected disabilities caused or contributed to the Veteran's death.  

The Board acknowledges that the appellant and her daughter are competent to report observations of the Veteran's symptoms, to include that he was unsteady on his feet due to his knees and foot disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board also recognizes the attorney's argument that the Veteran's service-connected disabilities, including headaches, knees, and foot, caused the Veteran to be unsteady on his feet, therefore causing the falls that resulted in the Veteran's death.  In certain instances, lay testimony may be competent to establish medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this particular case involves a complex medical question.  Neither the appellant nor her daughter nor their attorney have been shown to possess the requisite medical expertise or knowledge to determine that the Veteran fell due to his service-connected disabilities as opposed to other causes such as syncope.  Moreover, while the appellant, her daughter, and their attorney may believe that the Veteran fell due to his service-connected disabilities, the Board assigns greater probative value to the VA opinions for the reasons detailed above.  

The Board recognizes the attorney's argument regarding the certificate of death.  The certificate of death lists the contributing condition to cause of death as "chronic coumadin rx, unstable gait."  The attorney has alleged that the notation of "unstable gait" on the certificate of death is evidence that the Veteran's service-connected disabilities contributed to the Veteran's death.  VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, IV.iii.2.A.1.B. The Board has considered this Fast Letter and the subsequent Live Manual provision but does not find them controlling.

Initially, the Board notes that sub-regulatory authorities promulgated by the Veterans Benefits Administration are not generally binding up upon the Board.  See 38 U.S.C. § 7104(c); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) ("As the DVA has explained, Manual M21-1 'is an internal manual used to convey guidance to VA adjudicators.  It is not intended to establish substantive rules beyond those contained in statute and regulation.'" (quoting 72 Fed. Reg. 66,218, 66,219 (Nov. 27, 2007)).  Even if the presumption were binding upon the Board, it is not a presumption that specifies evidence of a particular strength is required to rebut it.   Ordinary evidentiary presumptions do not carry any evidentiary weight in the face of contradictory evidence.  See, e.g., Ball v. Kotter, 723 F.3d 813, 827 (7th Cir. 2013) (once evidence is introduced rebutting a presumption, "the 'bubble bursts' and the presumption vanishes").

Concerning the contributing conditions listed on the certificate of death, the Board assigns the most probative value to the detailed and extensive reasoning provided in the February 2016 and December 2016 VA medical opinions as to whether the Veteran's unstable gait contributed to his death.  As noted above, the August 2010 VA examiner's opinion is entitled to little probative value due to the absence of a rationale.  See Stefl, supra.  The February 2016 and December 2016 VA opinions, taken together, explained the circumstances, i.e. the two falls, which caused the Veteran's death, which were related to syncope and not an unstable gait.  The VA opinions specifically addressed the Veteran's service-connected disabilities, but found that they did not contribute or cause the Veteran's death, including his degenerative arthritis of the knees, headaches, and shell fragment wound, left foot.  Accordingly, despite the notation of "unstable gait" as a contributing condition to the Veteran's cause of death, the Board finds that the VA examiner's opinions are of greater probative value as the VA examiner had the entire record to review, has requisite experience in the field of trauma injuries, and provided rationale for the expressed opinions.  Concerning the Coumadin prescription, the evidence does not show that the Veteran was prescribed Coumadin for a service-connected disability nor has it been alleged that the Veteran's prescription was related to a disability related to active service.

The Board acknowledges the attorney's July 2016 contention that the Veteran's service-connected "headaches, toe disability knee arthritis, and/or tinnitus could have caused him to fall by making him dizzy or unsteady on his feet."  The attorney stated that the Veteran reported that his headaches caused blurred vision, intermittent dizziness, and tremors and cited to an October 2005 VA examination report.  He also indicated that the Veteran's left foot disability occasionally threw his balance off throughout the years and the August 2010 VA examiner noted that the bilateral knee arthritis did cause him to walk with a limp.  However, again, the Board assigns greater probative value to the February 2016 and December 2016 VA medical opinions.  With respect to the Veteran's headaches, the October 2005 VA examination report shows that the Veteran reported blurred vision, but no visual field cuts, no diplopia, no scotomata, and some mild photosensitivity.  He reported intermittent memory problems and intermittent association with neck pain, dizziness, and tremors.  The December 2016 VA examiner indicated that the Veteran was merely reported his medical history, which was documented by the VA physician at the time, but that the symptoms were not necessarily tied to his psychogenic headaches as psychogenic headaches are considered a diagnosis of exclusion and do not include such symptoms.  Even so, the December 2016 VA examiner emphasized that syncope caused the Veteran's injuries to his head, which caused his death.  The examiner stated that none of the Veteran's service-connected disabilities can cause, result in, aggravate, or contribute substantially or materially to a sudden loss of blood flow to the Veteran's brain, i.e., syncope.  Accordingly, in light of the VA examiner's finding that the Veteran fell due to syncope and that none of the Veteran's service-connected disabilities, including headaches, would have caused or contributed to the syncope, the Board finds that any assumption on the part of the examiner as to whether or not the Veteran was reporting dizziness or blurred vision in connection with his headaches does not render the opinion inadequate.  Further, concerning the argument that the scratches on the Veteran's body and soft tissue swelling called into question the February 2016 VA examiner's opinion that the Veteran did not brace himself for a fall because his skin was not broken and he did not suffer an injury, the Board disagrees.  While the February 2016 VA examiner noted that the Veteran's skin was not broken even though the Veteran did have scratches on his body, the Board points out that the September 2015 VA opinion indicated that the scratches may have resulted from the third fall, which occurred after the Veteran was found by his wife.  The December 2016 VA opinion explained again that the Veteran did not brace himself for the falls because if he had, he would not have fallen in such a manner to injure his head twice.  The examiner reiterated that the Veteran led with his head twice, making no attempt to protect his head.  The Board finds that the VA examiner's opinions are persuasive concerning the circumstances of the Veteran's first two falls, which resulted in his death.  Despite the presence of scratches and some soft tissue swelling, the Board does not find that this evidence is sufficient to contradict or question the VA examiner's opinion that the Veteran fell unsupported for the first two falls and that these falls caused his death, which was the result of syncope.  

The Board must also address the appellant's argument that the nonservice-connected peripheral neuropathy and/or Parkinson's disease, claimed as a result of active service, caused the Veteran's death.  In this respect, in December 2015 correspondence, the appellant's attorney stated that the Veteran's Parkinson's disease should be service connected as it is "the proximate result of a service-connected traumatic brain injury and found to be either the principal or contributory cause of death."  The appellant's attorney stated that the Veteran was diagnosed with Parkinson's disease months before his death and suffered a head injury during service with headaches thereafter, for which he was service-connected.  Here, the Board finds that the most probative evidence does not support a finding that the Veteran's Parkinson's disease caused his death.  While the August 2010 VA examiner appeared to associate the Veteran's cause of death with Parkinson's disease and peripheral neuropathy, the Board has assigned little probative value to the VA examiner's opinion due to the lack of rationale.  The Board assigns greater probative value to the February 2016 and December 2016 VA opinions.  Cumulatively, the VA examiner noted that neither the peripheral neuropathy nor the Parkinson's disease contributed or caused the Veteran's death.  The VA examiner reiterated the finding that syncope caused the Veteran's first two falls which resulted in his subsequent death, and that service-connected disabilities were not related to nor caused syncope.    

Lastly, the Veteran was not service connected for disability affecting any vital organ so as to reflect that the disabilities made the Veteran materially less capable of resisting the effects of the fatal disease/injury.  38 C.F.R. § 3.312(c)(3).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of entitlement to service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


